Citation Nr: 0104247	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine as secondary to the veteran's 
service-connected low back disability.

2.  Entitlement to an evaluation for degenerative disc 
disease of the cervical spine in excess of 20 percent.

3.  Entitlement to an earlier effective date for entitlement 
to disability compensation for degenerative disc disease of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from June 1976 to May 1979.  

Effective the day after separation from service, service 
connection was granted for spondylolisthesis, a disability of 
the lumbosacral spine.  Prior to 1990 he had had surgery for 
the condition and was rated as 40 percent disabled.  By 
rating action dated in September 1997, the Department of 
Veterans Affairs (VA) Regional Office Lincoln, Nebraska, 
granted VA compensation for degenerative disc disease of the 
veteran's cervical spine under the provisions of 38 U.S.C.A. 
§ 1151.  The rating was made effective November 25, 1991, the 
date of a pertinent decision by the Court of Appeals for 
Veterans Claims.  The condition was rated 20 percent 
disabling, effective from that same date.  The veteran 
appealed from that rating action.  

For reasons which will be set forth below, the Board has 
recognized that the veteran's appeal includes the issue of 
entitlement to service connection for the cervical spine 
disability, as distinguished from the current grant of 
compensation benefits pursuant to 38 U.S.C.A. § 1151.  This 
issue is intertwined with the certified appellate issues of a 
higher rating and an earlier effective date.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
service connection for the cervical spine disability and an 
earlier effective date for the grant of VA benefits for the 
cervical spine disability is of record.  

2.  As of June 1986 the veteran's previously recognized 
service connected low back disability was rated as 40 percent 
disabling.  

3.  The veteran was hospitalized for treatment of his low 
back condition by the VA in February 1982.  A body cast was 
applied which was removed in March 1982.  In June 1987, a 
body cast was again applied to treat his service connected 
back disability.  

4.  During a hospitalization by the VA in May 1990 an 
anterior cervical diskectomy and fusion were performed.  

5.  On July 9, 1990, the veteran submitted a claim for a 
temporary total rating under 38 C.F.R. § 4.30 due to his 
hospitalization and surgery for his service connected spinal 
disc condition.  

6.  In a letter of December 1990 the veteran was notified 
that his claim was denied on the grounds that he had not been 
treated for a service connected disability.  In February 1991 
he submitted a notice of disagreement with the determination 
that he had not been treated for a service connected 
disability.  

7.  In June 1997, a VA examining physician expressed an 
opinion that the veteran's cervical spine condition was at 
least as likely as not to have been exacerbated and 
chronically worsened by the prior applications of a cast for 
his low back disability.  

8.  It is probable that the veteran's cervical spine 
disability was caused by his service-connected low back 
disability. 


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cervical spine 
disability is in order as it is proximately due to or the 
result of his service-connected low back disability.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (2000).

2.  An effective date of July 9, 1990 for the grant of VA 
compensation for degenerative disc disease of the cervical 
spine as a service-connected disability is warranted since 
that was the date of receipt of the informal claim.  
38 U.S.C.A. §§ 1151, 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has determined that the veteran has viable pending 
claims for service connection for his cervical spine 
disability, in addition to increased compensation and an 
earlier effective date for the award of benefits for the 
cervical spine disability.  The veteran has been made aware 
of what evidence was pertinent to his claims and afforded the 
opportunity to submit such.  The Regional Office has obtained 
available relevant medical records and has afforded the 
veteran VA examinations in connection with his claims.  As 
will be discussed in more detail below, the Board considers 
that all necessary notice has been furnished and that the VA 
duty to assist the veteran with regard to the service 
connection and earlier effective date claims has been 
fulfilled.  Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096-98, (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).

The record reflects that the veteran had established service 
connection for a disability of the lumbosacral spine, 
spondylolisthesis of L5 on S1 superimposed upon 
spondylolysis, as of his separation from service.  The 
disability has been rated as 40 percent disabling since June 
1986.  

In February 1982, a body cast was applied for treatment of 
the veteran's service connected low back condition, then 
rated as spondylolisthesis and spina bifida occulta with 
postoperative fusion.  The cast was removed in March 1982.  
In September 1982 the regional office recognized that his 
treatment has caused a disability to a nerve in the right 
shoulder and service connection was established for the 
disorder under 38 C.F.R. § 3.303 as a secondary condition.  
In June 1983 he underwent a spinal fusion from L-4 to S-1 and 
was again placed in a body cast for 6 to 8 weeks.  While 
hospitalized in June 1986 it was established that the fusion 
had failed.  In June 1987, a body cast was again applied for 
at least 6 weeks for treatment of his spondylolisthesis with 
failed fusion.  

The veteran was hospitalized by the VA in May 1990 for 
cervical spondylosis.  A C4 - C5 anterior cervical diskectomy 
and cervical fusion were performed.  The hospital summary 
noted his past history of lumbar fusion surgery with post-
operative body casting and noted that his cervical spine pain 
began while he was wearing the body cast.  

On July 9, 1990, the veteran submitted a claim for VA 
benefits at the 100 percent rate due to his hospitalization 
for his spinal disc condition. That claim was denied in 
December 1990 because he had not been hospitalized for his 
service connected low back condition.  Later in December 1990 
the veteran filed a claim for a total rating due to 
unemployability because of his back and neck problems.  In a 
February 1991 letter to the VA, the veteran expressed his 
disagreement with the December 1990 denial; claiming that the 
prior casting for his low back problems by the VA was 
responsible for the disability of the cervical spine which 
made his neck surgery necessary.  He argued that his service 
connected disability was a spinal disc condition and 
therefore the surgery was for a condition within the rating.  

The regional office construed the February 1991 letter as a 
claim for compensation benefits under 38 U.S.C.A. § 1151.  A 
VA medical opinion was obtained in October 1991.  That 
opinion found that the veteran's cervical spine disability 
most likely pre-existed his casting, but that the casting 
could have aggravated the disorder.  He did not believe that 
the veteran's multilevel degenerative disease could have been 
caused by being placed in a body cast.  Under the law in 
effect at the time, compensation benefits under 38 U.S.C.A. 
§ 1151 was denied in November 1991 and the veteran initiated 
an appeal.  Processing of his appeal was stayed for several 
hears while the decision of the Court of Appeals for Veterans 
Claims (Court) in Gardner v. Derwinski, 1 Vet. App. 584 
(1991) was further adjudicated.  

When the veteran was afforded a VA orthopedic examination in 
June 1997, the examiner noted that he had had a cast 
application in 1982 and that, in 1987, he was placed into a 
full body spica cast which was left on for a period of 6 to 
8 weeks.  The veteran began having neck pain and complaints 
associated with application of the cast at that time, 
including headaches, numbness and a tingling sensation in his 
arms.  He later underwent a diskectomy and fusion at C4 - C5 
for a herniated disc.  Various findings were recorded on the 
physical examination. The examiner expressed an opinion that 
the veteran's cervical spine disability was at least as 
likely as not to have been exacerbated and chronically 
worsened by the application of the spica cast.  

In a September 1997 rating action, the regional office 
granted VA compensation for degenerative disc disease of the 
veteran's cervical spine under the provisions of 38 U.S.C.A. 
§ 1151, effective November 25, 1991, the date of the Gardner 
decision.  The condition was evaluated as 20 percent 
disabling, effective from that same date.  The veteran 
appealed for an earlier effective date for the grant of 
benefits for the cervical spine disability.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R.§  3.310(a). 

In this case, the evidence reflects that when the veteran 
submitted his July 9, 1990 claim for VA benefits, the claim 
included a claim for a temporary total rating under 38 C.F.R. 
§ 4.30 based on his May 1990 hospitalization for what the 
veteran believed was a service connected disability.  The 
regional office's subsequent interpretation of the claim as a 
claim for benefits under 38 U.S.C.A. § 1151 and the lack of 
further consideration of the clearly raised claim for 
secondary service connection for a cervical spine disability 
was unnecessarily restrictive.  The February 1991 letter by 
the veteran clearly shows he was under the impression that 
his cervical spine disability was or should be service-
connected, and that he was in disagreement with the denial of 
that claim.  As such, it constituted a notice of disagreement 
with the denial of service connection for the cervical spine 
disability. Furthermore, the consideration of the claim only 
under 38 U.S.C.A. § 1151 was inconsistent with the previous 
adjudication of 1982 which had recognized a right shoulder 
disability as service connected by reason of being 
proximately due to or the result of the veteran's treatment 
by casting for his service connected low back disability.  
The factual situation which led to that determination is 
almost identical to the one presently under consideration for 
the cervical spine disability.  Since the claim for service 
connection for a cervical spine disability as secondary to 
the veteran's low back disability was adjudicated incorrectly 
in the December 1990 and September 1997 rating actions, and 
was appealed, that issue is still open and the Board may 
accordingly consider that claim as it is within the scope of 
the action being appealed.  38 C.F.R. § 20.200-20.203.

The evidence establishes that the veteran's cervical spine 
disability was caused by or has been aggravated by his 
service-connected low back disability.  Accordingly, service 
connection is warranted for the cervical spine disability as 
secondary to the low back disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  This decision does 
not affect the amount of compensation awarded, since the 
compensation rates for benefits awarded pursuant to 
38 U.S.C.A. § 1151 are paid "as if such additional 
disability...were service connected".  However, the distinction 
is important because a finding of service connection includes 
certain ancillary benefits not available under 38 U.S.C.A. 
§ 1151.  More importantly, it affects the effective date for 
the award of benefits; a matter which is also on appeal at 
this time.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from service or the date entitlement arose if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

The effective date for a grant of benefits based on 
disability due to VA treatment is the date the injury or 
aggravation was suffered if the claim is received within one 
year after that date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(i).  

The veteran's claim for VA benefits for his cervical spine 
disability was received on July 9, 1990.  That was the 
initial claim for such benefits and was submitted many years 
after his separation from military service.  Accordingly, the 
Board concludes that the grant of service connection for the 
cervical spine disability as secondary to the veteran's 
service-connected low back disability should be effective 
July 9, 1990, date of receipt of claim.  38 C.F.R. 
3.400(b)(2).

In this case, the regional office recognized that the 
veteran's claim for compensation benefits for a cervical 
spine disability was received on July 9, 1990.  However, the 
regional office indicated that an effective date for the 
grant of benefits under 38 U.S.C.A. § 1151 could not be 
assigned prior to the date of the Gardner decision by the 
United States Court of Appeals for Veterans Claims or 
November 25, 1991.  Although the Court in that case found the 
VA regulation pertaining to such claims, 38 C.F.R. 
§ 3.358(c)(3) to be unlawful by having a fault requirement, 
the statute pertaining to benefits based on VA treatment, 
38 U.S.C.A. § 1151, remained in effect.  It was only the 
interpretation of the statute by the VA that was changed.  
Thus, although the determination above makes the issue 
effectively moot, benefits under 38 U.S.C.A. § 1151 should 
also have been awarded on the basis of the date the claim was 
received even if it was prior to the date of the Gardner 
decision providing the other requirements are satisfied.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is established.  The appeal for 
an earlier effective date for the award of VA disability 
compensation benefits for degenerative disc disease of the 
cervical spine is also granted, to the extent indicated, but 
is subject to other regulations applicable to the award of 
compensation benefits.  

REMAND

With regard to the veteran's claim for an increased 
evaluation for the cervical spine disability, when the 
veteran was examined by the VA in June 1997, the findings 
included some limitation of motion of the cervical spine with 
pain on motion.  However, the examiner did not express any 
opinion regarding any limitation of functional ability due to 
pain or whether there was any weakened movement, excess 
fatigability or incoordination.  The veteran has maintained 
that his cervical spine disability is now worse than the 
20 percent rating indicates.  The Board believes that further 
medical information would be desirable and the case is 
REMANDED for the following action:

1.  The veteran should be scheduled for a 
special orthopedic examination in order 
to determine the current nature and 
severity of his cervical spine 
disability.  All indicated tests and 
studies should be conducted and all 
clinical manifestations attributable to 
the cervical spine disability should be 
reported in detail.  The examiner should 
identify the limitation of activity 
imposed by the cervical spine condition, 
viewed in relation to the medical 
history, considered from the point of 
view the veteran working or seeking work, 
with a full description of the effects of 
disability upon his ordinary activity.  
An opinion should be provided by the 
examiner regarding whether pain 
associated with the cervical spine 
disability significantly limits 
functional ability during flareups or 
with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the affected joint 
exhibits weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown,  8 Vet. App. 202 (1995).  
The claims file is to be made available 
to the examiner for review.  

2.  The regional office should then 
review the veteran's claim for an 
increased rating for the cervical spine 
disability.  If the determination remains 
adverse to the veteran, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issue on appeal 
pending completion of the requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link



